Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-18 are currently pending in the present application.
Claims 1, 3, 6, 9, 11, 15 are currently amended; claim 2 has been canceled by the applicant; claims 4, 8, 12-14, and 16-18 have been previously presented; and claims 5, 7, and 10 are original.
Response to Amendment
The amendment dated 06 May 2022 has been entered into the record.
Response to Arguments
Regarding independent claim 1 as currently amended, applicant argues that the prior art reference of record Zhou does not disclose the step of removing all of a portion of the liquid photo-curable material that is uncured after performing the exposure process from the side of the base substrate away from the conductive pattern by using the conductive pattern as a mask. In the device of Zhou, applicant alleges, that uncured liquid crystal remains in the device and acts as the shutter mechanism. This argument is not persuasive. Claim 1 recites only that all of a portion of the liquid photo-curable material that is uncured after performing be removed, not the entirety of the liquid photo-curable material. As applicant correctly notes, Zhou discloses that the residue of the dark portion of the uncured liquid photo-curable material on the circumference of the box body (Zhou para. 33, step 5). Thus, all of a portion of the liquid photo-curable material of the device in Zhou is removed, as recited in claim 1 as amended.
Regarding independent claim 9 as currently amended, applicant argues that prior art reference of record Wang does not disclose that a shape of an orthographic projection of the conductive pattern on the base substrate is complementary to a shape of an orthographic projection of the spacers on the base substrate. Applicant argues that because the shapes overlap, they cannot be complementary. This argument is not persuasive. Referring to the attached definition from the Oxford Lexico English Dictionary, the term “complementary” means “combining in such a way as to enhance or emphasize the qualities of each other or another.” The fact that the projection of the conductive pattern and the projection of the spacers overlap one another, they are complementary because the overlap emphasizes the fact that the combination of the spacer and the projection maintain a consistent cell gap in the liquid crystal cell.
Regarding dependent claims 6 and 15, applicant argues that prior art reference of record Lu does not disclose that a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns. Applicant argues that the function of the spacers disclosed by Lu differs from the function of the spacers in the present application. This argument is not persuasive. There are no structural characteristics present in the spacers disclosed by Lu that would preclude them from serving to maintain a cell gap between two substrates in a liquid crystal cell. The spacers of Lu are able to maintain a gap between the base of the mask plate (a substrate) and the depicted substrate, as shown in Figure 3 of Lu. Furthermore, as set forth more fully in the rejections below, Figure 18 of Fujimori also discloses that the spacers 7 maintain a cell gap between substrates 1 and 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (US 5956112), of record, in view of Zhou (US 2020/0124900), of record.
Re: claim 1, Fujimori discloses the steps of forming a conductive pattern 25 on a base substrate 1 (Fig. 8); coating a liquid photo-curable material 26 (col. 9, lines 27-30) at a side of the conductive pattern 25 away from the base substrate (Fig. 8); and performing an exposure process on the liquid photo-curable material 26 from a side of the base substrate 1 away from the conductive pattern 25 by using the conductive pattern as a mask (Fig. 8; col. 10, lines 6-7), wherein a portion of the liquid photo-curable material not corresponding to the conductive pattern is cured to form spacers 7 (Figs. 8, 10; col. 13, lines 33-49).
Fujimori does not explicitly disclose the step of removing a portion of the liquid photo-curable material that is uncured after performing the exposure process from the side of the base substrate away from the conductive pattern by using the conductive pattern as a mask.
Zhou discloses the step of removing a portion of the liquid photo-curable material 8 that is uncured (Figs. 2, 4; para. 37, steps 2-5), where Fujimori discloses the step of performing the exposure process from the side of the base substrate away from the conductive pattern by using the conductive pattern as a mask as set forth above with respect to claim 1.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the step of removing a portion of the liquid photo-curable material that is uncured, as disclosed by Zhou, in the method disclosed by Fujimori for the purpose of removing any remaining residue in the hollow cell.
Re: claim 3, Fujimori and Zhou disclose the limitations of claim 1, and Zhou further discloses that the step of removing the portion of the liquid photo-curable material that is uncured comprises: using a solvent to dissolve and remove the portion of the liquid photo-curable material that is uncured (para. 37, step 5 where the solvent is ethanol).
Re: claim 4, Fujimori and Zhou disclose the limitations of claim 1, and Fujimori further discloses that the liquid photo-curable material comprises a resin (col. 13, line 34 discloses photocurable resin), a diluent (col. 13, lines 33-34 disclose a liquid crystal material), and a photoinitiator (col. 13, line 34). While Fujimori does not explicitly disclose that the resin is epoxy resin, it has been held that the selection of a known material based on its suitability for its intended use is a prima facie indicator of obviousness (MPEP § 2144.07).
Re: claim 7, Fujimori and Zhou disclose the limitations of claim 1, and Fujimori further discloses the step of forming an alignment film at the side of the conductive pattern before coating the liquid photo-curable material at the side of the conductive pattern away from the base substrate (col. 13, lines 26-28; 33-39). While Fujimori does not explicitly disclose that the alignment film is formed at a side of the conductive pattern away from the base substrate, a person of ordinary skill in the art at a time prior to the effective date would have known to dispose the alignment film so that it comes into direct physical contact with the liquid crystal layer in order to provide a pre-tilt to the directors of the liquid crystal molecules disclosed in close proximity thereto. Hence, the claim limitation is the obvious use of a known technique in a known device that yields predictable results.
Claims 5, 8, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori, in view Zhou and Wang (CN106932933), of record.
Re: claim 5, Fujimori and Zhou disclose the limitations of claim 1; however, neither reference explicitly discloses that a material of the conductive pattern is an opaque material.
Wang discloses that a material of the conductive pattern 013 is an opaque material (Fig. 1b; para. 47).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a material of the conductive pattern be an opaque material, as disclosed by Wang, in the method disclosed by Fujimori and Zhou for the purpose of reducing the material cost of the conductive pattern as compared to the cost of transparent conducting material, such as indium tin oxide.
Re: claim 8, Fujimori and Zhou disclose the limitations of claim 1; however, neither reference explicitly discloses the steps of providing a liquid crystal molecular material between adjacent ones of the spacers; and providing an opposing substrate at a side of the spacers away from the base substrate, wherein the opposing substrate includes a substrate, a common electrode located at a side of the substrate close to the liquid crystal antenna substrate and a radiation patch located at a side of the substrate away from the liquid crystal antenna substrate, and the common electrode has an opening in an overlapping region of the radiation patch and the conductive pattern.
Wang discloses the steps of providing a liquid crystal molecular material 015 between adjacent ones of the spacers 016 (Fig. 1b); and providing an opposing substrate 011 at a side of the spacers away from the base substrate 012, wherein the opposing substrate includes a substrate 011, a common electrode 013 located at a side of the substrate close to the liquid crystal antenna substrate (Fig. 1b) and a radiation patch 019 located at a side of the substrate away from the liquid crystal antenna substrate, and the common electrode has an opening (Fig. 1b, where the tops of the spacers are disposed in the opening) in an overlapping region of the radiation patch and the conductive pattern 017 (Fib. 1b).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the steps of providing a liquid crystal molecular material between adjacent ones of the spacers; and providing an opposing substrate at a side of the spacers away from the base substrate, wherein the opposing substrate includes a substrate, a common electrode located at a side of the substrate close to the liquid crystal antenna substrate and a radiation patch located at a side of the substrate away from the liquid crystal antenna substrate, and the common electrode has an opening in an overlapping region of the radiation patch and the conductive pattern, as disclosed by Wang, in the method disclosed by Fujimori and Zhou for the purposes of modulating the liquid crystal layer by selectively applying a voltage greater than the liquid crystal molecule threshold across the electrode pair, where the data transmitted through the liquid crystal layer can be transmitted by the radiation patch.
Re: claim 14, Fujimori and Zhou disclose the limitations of claim 1; however, neither reference explicitly discloses that the shape of an orthographic projection of the conductive pattern on the base substrate is complementary to a shape of an orthographic projection of the spacers on the base substrate.
Wang discloses that a shape of an orthographic projection of the conductive pattern 018 on the base substrate is complementary to a shape of an orthographic projection of the spacers 016 on the base substrate (Fig. 1b).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a shape of an orthographic projection of the conductive pattern on the base substrate be complementary to a shape of an orthographic projection of the spacers on the base substrate, as disclosed by Wang, in the method disclosed by Fujimori and Zhou for the purpose of positioning the upper portion of the spacers within the groove created by the corresponding electrode on the opposite substrate. By positioning the spacers in this manner, they are provided with additional structural support.
Re: claim 16, Fujimori and Zhou disclose the limitations of claim 1; however, neither reference explicitly discloses that the conductive pattern comprises a bent conductive line.
Wang discloses that the conductive pattern 018 comprises a bent conductive line (Fig. 1b).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the conductive pattern comprise a bent conductive line, as disclosed by Wang, in the method disclosed by Fujimori and Zhou for the purpose of providing a pre-tilt to the directors of the liquid crystal molecules disposed proximate to the bent portions.
Claims 9-10, 12-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori in view Wang.
Re: claim 9, Fujimori discloses a base substrate 1 (Fig. 8); a conductive pattern 25 located on the base substrate (Fig. 8); and spacers 2, 7 located at a side of the conductive pattern away from the base substrate (Figs. 9, 10).
Fujimori does not explicitly disclose a shape of an orthographic projection of the conductive pattern on the base substrate is complementary to a shape of an orthographic projection of the spacers on the base substrate.
Wang discloses that a shape of an orthographic projection of the conductive pattern 018 on the base substrate 012 is complementary to a shape of an orthographic projection of the spacers 016 on the base substrate (Fig. 1b).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a shape of an orthographic projection of the conductive pattern on the base substrate be complementary to a shape of an orthographic projection of the spacers on the base substrate, as disclosed by Wang, in the device disclosed by Fujimori for the purpose of positioning the upper portion of the spacers within the groove created by the corresponding electrode on the opposite substrate. By positioning the spacers in this manner, they are provided with additional structural support.
Re: claim 10, Fujimori and Wang disclose the limitations of claim 9; and Wang further discloses that a material of the conductive pattern 018 is an opaque material (Fig. 1b; para. 47).
Re: claim 12, Fujimori and Wang disclose the limitations of claim 9, and Fujimori further discloses the step of forming an alignment film at the side of the conductive pattern before coating the liquid photo-curable material at the side of the conductive pattern away from the base substrate (col. 13, lines 26-28; 33-39). While Fujimori does not explicitly disclose that the alignment film is formed at a side of the conductive pattern away from the base substrate, a person of ordinary skill in the art at a time prior to the effective date would have known to dispose the alignment film so that it comes into direct physical contact with the liquid crystal layer in order to provide a pre-tilt to the directors of the liquid crystal molecules disclosed in close proximity thereto. Hence, the claim limitation is the obvious use of a known technique in a known device that yields predictable results.
Re: claim 13, Fujimori and Wang disclose the limitations of claim 9; and Wang further discloses an opposing substrate 011 located as a side of the spacers 016 away from the base substrate 012; and a liquid crystal layer 015 located between the base substrate and the opposing substrate and located between adjacent ones of the spacers 016 (Fig. 1b), wherein the opposing substrate includes a substrate 011, a common electrode 013 located at a side of the substrate close to the liquid crystal antenna substrate (Fig. 1b) and a radiation patch 019 located at a side of the substrate away from the liquid crystal antenna substrate, and the common electrode has an opening (Fig. 1b, where the tops of the spacers are disposed in the opening) in an overlapping region of the radiation patch and the conductive pattern 017 (Fib. 1b).
Re: claim 17, Fujimori and Wang disclose the limitations of claim 9, and Wang further discloses that the conductive pattern 018 comprises a bent conductive line (Fig. 1b).
Re: claim 18, Fujimori and Wang disclose the limitations of claim 9, and Wang further discloses that the conductive pattern 018 comprises a snake-shaped bent conductive line (Fig. 1b).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori, in view of Zhou and Lu (US 2016/0342078), of record.
Re: claim 6, Fujimori and Zhou disclose the limitations of claim 1; and Fujimori further discloses that the spacers 7 are configured to be in contact with an opposing substrate 19 to maintain a gap between the substrates. 
However, neither reference explicitly discloses that a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns.
Lu discloses that a size of the spacers 13 (Fig. 3) in a direction perpendicular to the base substrate is greater than 50 microns (para. 29 discloses a range of 100 – 300 microns).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns, as disclosed by Lu, in the method disclosed by Fujimori and Zhou for the purpose of defining the interval between the mask and the base substrate (see para. 29 of Lu).
Re: claim 15, Fujimori and Zhou disclose the limitations of claim 14, and Fujimori further discloses that the spacers 7 are configured to be in contact with an opposing substrate 19 to maintain a gap between the substrates (capability disclosed in at least Fig. 18).
However, neither reference explicitly discloses that a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns.
Lu discloses that a size of the spacers 13 (Fig. 3) in a direction perpendicular to the base substrate is greater than 50 microns (para. 29 discloses a range of 100 – 300 microns).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns, as disclosed by Lu, in the method disclosed by Fujimori and Zhou for the purpose of defining the interval between the mask and the base substrate (see para. 29 of Lu).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori in view of Wang and Lu.
Re: claim 11, Fujimori and Wang disclose the limitations of claim 9, and Fujimori further discloses that the spacers 7 are configured to be in contact with an opposing substrate 19 to maintain a gap between the substrates (capability disclosed in at least Fig. 18).
However, neither reference explicitly discloses that that a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns.
Lu discloses that a size of the spacers 13 (Fig. 3) in a direction perpendicular to the base substrate is greater than 50 microns (para. 29 discloses a range of 100 – 300 microns).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a size of the spacers in a direction perpendicular to the base substrate is greater than 50 microns, as disclosed by Lu, in the device disclosed by Fujimori and Wang for the purpose of defining the interval between the mask and the base substrate (see para. 29 of Lu).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871